Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 11-17 and 27-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is House (US 2011/0230864) and Tanghoj et al (US 2003/0018322).
The prior art, alone or in combination, does not teach or reasonably disclose the claimed limitations. In particular, the prior art does not teach an introducer cap with a pair of lateral portions, where each lateral portion has a front face and a rear face, and where the front face of each lateral portion is co-planar with the front face of the other lateral portion, and the rear face of each lateral portion is co-planar with the rear face of the other lateral portion. In contrast, the front face of one lateral portion of Tanghoj is coplanar with the rear face of the other lateral portion of Tanghoj. There is no motivation to modify Tanghoj to have both front faces and both rear faces be coplanar with one another, as this could affect the ability of a user to grip the device. The curves of Tanghoj improve a user’s grip on the catheter which allows for improved insertion and use.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781